Eckert, C. J. On August 17,1940, claimant, Naomi Jeanne Clifton, filed an “Amended Statement of Claim” in this court seeking an award of $338.50 for medical, hospital, and nursing services. She alleged these charges were incurred as a result of typhoid fever which she contracted on August 17, 1939, while employed by the respondent at the Manteno State Hospital. Attached to, and forming a part of the “Amended Statement of Claim” was a petition, sworn to by George W. Lawrence, attorney for claimant, stating that on February 26, 1940 he forwarded to the clerk of this court a petition on behalf of claimant; that he heard nothing further regarding said petition; and that he believed that the same was lost either in the office of the clerk, or between his office and the office of the clerk of this court. Attorney for claimant thereupon moved this court to restore the files, and asked leave to file a true and correct copy of the 6 ‘ original claim. ’ ’ Copy of the “original claim” was also attached to the “Amended Statement of Claim”, indicating that it was verified under date of February 26,1940. On- August 21, 1940, the petition of the claimant for leave to restore the files was denied by this court. The “Amended Statement of Claim”, filed as of August 17, 1940, was ordered to stand as claimant’s original statement of claim filed as of that date. Subsequently, a “Statement of Claim”, filed in this court on September 11, 1945, stated that claimant was employed by the respondent on August 15, 1939, and that while so employed she contracted the. illness in question. No other date appears in this statement. Forming a part of the record, is a departmental report, made by Dr. Walter H. Baer, Managing Officer of Manteno State Hospital, which under the rules of this court is prima facia evidence of the facts contained therein. The date claimant’s illness began, in this report, is given as August 1, 1939. At the hearing before Commissioner East, Mary L. Clifton, mother of claimant, testified that claimant contracted typhoid fever while in the employ of the respondent at the Manteno State Hospital. She made no attempt, however, to fix any date when claimant contracted , the disease. It is also clear from the record that claimant has failed to comply with Section 24 of the Workmen’s Compensation Act of this State, which provides that no proceeding for compensation under the act shall be maintained unless claim for compensation has been made within six months after the accident, and unless application for compensation is filed within one year after the date of the injury, where no compensation has been paid, or within one year after the date of the last payment of compensation, where any has been paid. Failure to file application within the one year period, under Section 24, bars the right to file such application thereafter. The testimony on hearing before Commissioner Blumenthal was taken and transcribed by A. M. Rothbart, Court Reporter, who has submitted a statement of $13.30 for stenographic services. This charge is reasonable and proper. An award is therefore entered in the amount of $13.30 payable to A. M. Rothbart forthwith. The claim is otherwise denied.